COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00392-CV
Style:                    In re Hugh Larkin, Relator.
Date motion filed*:       May 6, 2015
Type of motion:           Motion to Deliver Privileged Documents for In Camera Review
Parties filing motion:    Relator
Document to be filed:     Documents for In Camera Review in Sealed Envelope

Is appeal accelerated?       Yes (mandamus)

If motion to extend time:
       Original due date:                 N/A
       Number of extensions granted:            0         Current Due Date: N/A
       Date Requested:                    N/A

Ordered that motion is:
       Granted
               If document is to be filed, document due: 10 days from the date of this order.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Relator’s motion to deliver privileged documents for in camera review, for this Court’s
          review of his mandamus petition, is granted. Accordingly, relator is ordered to deliver
          the same documents that were presented to the trial court for in camera review to the
          Clerk of this Court in a sealed envelope marked, “Submitted for In Camera Review
          Only,” with the cause number and style, within 10 days of the date of this order.
          Cf. TEX. R. CIV. P. 193.4(a).

Judge’s signature: /s/ Laura C. Higley
                   

Date: May 12, 2015


November 7, 2008 Revision